Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWABLE CLAIMS 
Claims 20-32 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s Arguments filed on 05/31/2022 are fully considered and found persuasive, i.e.:
the structure disclosed by Robinson is not capable to provide preferential collapse, i.e., wherein the cells are configured to collapse more along the width direction than along the length direction such that opposing edges of the wound collapse towards closure of the wound.
	Robinson et al. (WO 2010/075180) discloses most of claimed limitations except for a porous layer beneath the stabilizing structure and elements interconnecting by means of notches.
	The deficiency of the porous layer is remedied by Adie et al. (US 2011/0282309), and the deficiency of elements interconnecting by means of notches is remedied by Bloomer (US 1,006,716).
	However, none of cited references teach or suggest the stabilizing structure, wherein the cells are configured to collapse more along the width direction than along the length direction such that opposing edges of the wound collapse towards closure of the wound. Therefore, claims 20-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781     
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781